IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-10006
                       Conference Calendar
                        __________________

RICHARD ENGLISH,

                                      Plaintiff-Appellant,

versus

ROBERTSON MEDICAL DEPARTMENT,
ROBERTSON UNIT, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE,

                                      Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 1:94-CV-177
                        - - - - - - - - - -
                          (March 23, 1995)
Before GARWOOD, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Richard English, a Texas state prisoner, proceeding pro se

and in forma pauperis, filed the instant civil rights complaint

pursuant to 42 U.S.C. § 1983, alleging that the Robertson Medical

Department, Robertson Unit of the Texas Department of Criminal

Justice, denied him reasonable medical care in violation of the

Eighth Amendment.

     A district court may dismiss an IFP complaint as frivolous

under 28 U.S.C. § 1915(d) if it lacks an arguable basis in law or

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
                           No. 95-10006
                                -2-


fact.   Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994).     If it

appears that "insufficient factual allegations might be remedied

by more specific pleading," this court considers whether the

district court abused its discretion by dismissing the complaint

without affording any effort to amend.     Id.

     "To state a claim for relief under 42 U.S.C. § 1983 for

denial of medical treatment, a [convicted] prisoner must allege

deliberate indifference to his serious medical needs."      Woodall

v. Foti, 648 F.2d 268, 272 (5th Cir. Unit A June 1981) (citing

Estelle v. Gamble, 429 U.S. 97, 104-05 (1976)).      Prison officials

violate the Eighth Amendment proscription against cruel and

unusual punishment when they demonstrate deliberate indifference

to a prisoner's serious medical needs, constituting an

unnecessary and wanton infliction of pain.       Wilson v. Seiter, 501
U.S. 294, 296-97 (1991).   Deliberate indifference is equivalent

to subjective recklessness in the criminal law.      It is more than

negligence but less than intent to harm.     Farmer v. Brennan, 114
S. Ct. 1970, 1978-79 (1994).   The prison official must know of

and disregard an excessive risk to inmate health.      Id. at 1979.

An inmate's disagreement with his medical treatment does not

establish a constitutional violation.     See Varnado v. Lynaugh,

920 F.2d 320, 321 (5th Cir. 1991).

     English's allegations do not suggest that he had a serious

medical need.   To the extent that English's allegations amount to

claims of delay in receiving medical treatment, delay that

results in substantial harm is evidence of deliberate

indifference.   Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir.
                            No. 95-10006
                                 -3-


1993).    As English did not allege that his condition worsened

during the delay, an Eighth Amendment claim on this point is not

stated.    Id. at 195.

     AFFIRMED.